Title: To Thomas Jefferson from André Thouin, 11 May 1807
From: Thouin, André
To: Jefferson, Thomas


                        
                            Monsieur le Président des Etats
                                    unis
                            
                            Paris ce 11. mai 1807
                        
                        En accusant la réception de votre mémoire et du Modèle sur la meilleure forme a donner à l’oreille de la
                            Charrue que vous avez eu la bonté de m’envoyer par le Senateur Volnei. Je vous demandois la permission de faire traduire
                            cet intéressant ouvrage et de l’imprimer dans nos annales du Museum.   Après avoir attendu plus d’un an et demi votre
                            assentiment à ce sujet sans qu’il me soit parvenu et présumant que ma lettre ou votre réponse et que peut être ces deux
                            missives avoient été interceptées je n’ai pu résister à la sollicitation de mes collegues qui se sont empressés de
                            publier votre prétieux travail dans notre dépot scientifique.
                        En prenant l’initiative de cette décision j’ai cru ne pas contrarier vos intentions philantropiques:
                        La plus douze récompense du Génie est d’être utile aux hommes et le perfectionnement que vous donnez a
                            l’instrument qui procure a la plûpart d’entre eux la base de leur nourriture est un bienfait signalé qui mérite a son
                            auteur leur reconnoissance et leur amour. la société d’agriculture de paris en a jugé ainsi; Elle a recu votre mémoire et
                            le modèle que je lui ai présenté au nombre des pieces qui devoient concourrir pour le prix qu’elle avoit proposée sur les
                            moyens de perfectionner la charrue.
                        Votre travail, Monsieur, a obtenu a juste titre un prix distingué et alors j’ai fait connoitre son auteur.
                            l’Expression des sentiments de reconnoissance de notre société ainsi que le prix adjugé ont du vous parvenir depuis plus
                            de six mois.   mais ne sachant si la traduction de votre mémoire vous a été remise quoi que je vous l’ai adressée par trois
                            personnes différentes je profite de l’occasion de M. Godon pour vous en faire passer un quatrieme Exemplaire.   Veuillez,
                            je vous prie Monsieur le président, me faire connoitre si cette traduction exprime clairement vos idées et surtout
                            légitimer par votre approbation l’usage que j’ai pris la liberté d’en faire sans votre aveu, je vous en aurai la plus
                            sincère obligation.
                        M. Godon est un Eleve naturaliste du Museum d’histoire naturelle de Paris ou il a puisé les bases des
                            sciences exactes qu’il a étendues et perfectionnées depuis par des voyages, des études approfondies et des liaisons
                            d’amitié avec un grand nombre de savants.
                        Il est auteur de plusieurs mémoires qu ont mérité l’approbation de différentes sociétés savantes et qui sont
                            imprimés dans leurs Receuils. son but en passant dans les Etats unis avec sa jeune famille est de professer les sciences
                            qu’il possede et d’y trouver la paix et le bonheur qui semblent bannis de l’Europe. Veuillez je vous prie, Monsieur le
                            président, acceuillir cette estimable famille avec bonté et l’aider de votre protection. J’ose croire qu’elle en est digne
                            et qu’elle emploiera tous ses efforts pour se rendre agréable et utile à sa nouvelle patrie.
                        Recevez Monsieur le président les témoignages de sentimens de Vénération profonde que je partage avec tous
                            les amis de l’humanité repandus dans les deux mondes et que vous avouez depuis longtemps et pour toujours l’un de vos plus
                            sinceres adorateurs
                        
                            A. Thoüin
                            
                        
                        
                            P.S. M. Godon vous remettra, Monsieur, en même temps que la traduction de votre mémore, mon essay sur
                                l’exposition et la division méthodique de l’Economie rurale; je vous prie d’avoir la bonté d’en agréer l’hommage.
                        
                    